Name: Council Implementing Regulation (EU) NoÃ 573/2011 of 16Ã June 2011 implementing Article 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: nan

 17.6.2011 EN Official Journal of the European Union L 159/5 COUNCIL IMPLEMENTING REGULATION (EU) No 573/2011 of 16 June 2011 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: In view of the developments in Libya, the list of persons and entities subject to restrictive measures set out in Annex III to Regulation (EU) No 204/2011 should be amended, HAS ADOPTED THIS REGULATION: Article 1 The entry for the person set out in the Annex to this Regulation shall be deleted from the list set out in Annex III to Regulation (EU) No 204/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 1. ANNEX Person referred to in Article 1 14. ZARTI, Mustafa